UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PERNELL WILKINS; SOLLIE WILKINS,
Plaintiffs-Appellants,

v.                                                                     No. 98-2554

CYNTHIA S. WILKINS,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CA-98-135-3, BK-95-3154-T)

Submitted: April 20, 1999

Decided: May 20, 1999

Before WILKINS and WILLIAMS, Circuit Judges, and HALL,
Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Pernell Wilkins, Sollie Wilkins, Appellants Pro Se. Neal Orion Reid,
BANKRUPTCY LEGAL CLINIC OF RICHMOND, Richmond, Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Sollie and Pernell Wilkins appeal from the district court's orders
dismissing their appeal from the bankruptcy court for failure to prose-
cute and denying their motion for reconsideration. We vacate the dis-
trict court's orders and remand this action to the district court for
further proceedings.

The Wilkinses timely noted their appeal from the bankruptcy
court's order dismissing their adversary proceeding, but failed to take
any further action to prosecute their appeal, including filing a desig-
nation of the record and a statement of issues for appeal or filing their
appeal brief. The district court dismissed the appeal for failure to
prosecute. After the district court denied the Wilkinses' motion for
reconsideration of the dismissal, the Wilkinses timely noted their
appeal to this court.

Bankruptcy Rule 8006 provides that an appellant must designate
the items to be included in the record on appeal and file a statement
of the issues within ten days of filing the notice of appeal. Bankruptcy
Rule 8009(a)(1) provides that the appellant must serve and file a brief
within fifteen days after entry of the appeal on the docket. To deter-
mine whether to dismiss a bankruptcy appeal for failure to timely file
the designation of the record, the statement of issues, or appeal brief,
the district court must exercise its discretion under Bankruptcy Rule
8001(a). See In re SPR Corp., 45 F.3d 70, 74 (4th Cir. 1995). In
applying Rule 8001(a), the district court must take one of the four
steps outlined in In re Serra Builders, Inc., 970 F.2d 1309 (4th Cir.
1992). Specifically, the court must: "(1) make a finding of bad faith
or negligence; (2) give the appellant notice and an opportunity to
explain the delay; (3) consider whether the delay had any possible
prejudicial effect on the other parties; or (4) indicate that it considered
the impact of the sanction and available alternatives," keeping in mind
that dismissal is a "harsh sanction which a district court must not
impose lightly." Id. at 1311. Proper application of the Serra Builders
test requires the court to consider and balance all relevant factors.

In this case, the Wilkinses admittedly did not timely file the desig-
nation of the record or the statement of issues as required by Rule

                     2
8006, or file their appeal brief as required by Rule 8009(a)(1). The
district court dismissed the appeal for failure to prosecute. The district
court's failure to exercise its discretion by examining the Wilkinses'
failure to make these non-jurisdictional filings in light of Rule
8001(a) and the balancing test set forth in Serra Builders and
explained in SPR Corp., requires a remand. See James v. Jacobson,
6 F.3d 233, 239 (4th Cir. 1993).

Accordingly we vacate the district court orders dismissing the Wil-
kinses' appeal and denying reconsideration and remand this case to
the district court for application of Bankruptcy Rule 8001(a), as
explained in Serra Builders and SPR Corp . We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

VACATED AND REMANDED

                     3